Campbell, J.,
delivered the opinion of the court.
No objection was made in the Circuit Court to proceeding with the trial, because a small number of tho'se for whom the special venire was issued had been summoned, and no notice can be taken of it here.
There is no error in the rulings of the Circuit Court upon the evidence offered, nor in the instructions, nor in overruling the motion for a new trial.
The fact that the entries required by law to be made on an indictment were not made by the hand of the clerk, but by another, in his presence and by his direction, made no difference. Gamble v. Trahen, 3 How. 32.
Judgment affirmed.